Simmons, C. J.
1. An indorsement by the trial, judge upon an amendment to a motion for a new trial, to the effect that the amendment is “allowed and the same is certified and ordered filed,” is a sufficient verification of the truth of the grounds of the amendment.
2. Under the ’Civil Code, §4334, it is error for a trial judge to express or intimate to the jury his opinion as to what has been proved. Where, therefore, • a judge in the trial of a criminal case tells the jury that the evidence tends to prove a mutual combat between the parties, such charge is a violation of this section.
3. One accused of the.offense of assault with intent to murder may defend upon two theories of self-defense, — that applicable to cases of mutual combat, and that of reasonable fears where there is no mutual combat. If in his statement to the jury the accused relies entirely upon the latter theory, it is error for the judge, if he charges at all upon the statement as to this defense, to-fail to charge upon the subject of reasonable fears as a defense.
4. There was no material error in any of the other rulings of which complaint is made. Judgment reversed.

All the Justices concur.

S. A. Roddenbery and Roscoe Duke, for plaintiff in error.
W. E. Thomas, solicitor-general, contra.